                CaseCase
                     3:18-cv-01094-WWE
                         19-576, DocumentDocument
                                          38, 05/15/2019,
                                                    45 Filed
                                                          2564078,
                                                             05/15/19
                                                                   Page1
                                                                      Page
                                                                         of 11 of 1




                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      15th day of May, two thousand and nineteen.

      Before:     Peter W. Hall,
                         Circuit Judge.
      ________________________________

       National Association for the Advancement of
       Colored People, NAACP Connecticut State          ORDER
       Conference, Justin Farmer, Germano Kimbro,
       Conley Monk, Garry Monk, Dione Zackery,          Docket No. 19-576

                    Plaintiffs - Appellees,

       v.

       Denise Merrill, Secretary of State,
       Dannel P. Malloy, Governor,

                 Defendants - Appellants.
       ________________________________

             Appellants move for a stay of all proceedings in the district court pending the Court’s
      determination of this appeal. Appellees oppose the motion.

             It is hereby ORDERED that the motion and opposition are REFERRED to the next
      available three-judge motions panel. It is further ORDERED that the district court proceedings
      are temporarily stayed until Appellants’ stay motion is determined by the motions panel.


                                                           For the Court:

                                                           Catherine O’Hagan Wolfe,
                                                           Clerk of Court




CERTIFIED COPY ISSUED ON MAY 15, 2019
